DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on March 1, 2022.  In particular, claim 1 has been amended with the limitations of the previously presented claim 3 and positively recites both the primary and secondary amino group.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2006/0155076) in view of Okabe et al (US 2014/0187707).
	Regarding claims 1-2, Nakamura teaches a method of production of a conjugated diene rubber (Abstract) comprising:
A first step of polymerizing a monomer containing a conjugated diene compound in an inert solvent using a polymerization initiator so as to obtain a conjugated diene polymer chain having an active end ([157]).
	A second step of reacting a polyorganosiloxane with the following formula:

    PNG
    media_image1.png
    104
    304
    media_image1.png
    Greyscale
([0039])
With the conjugated diene polymer chain having an active end by adding the polyorganosiloxane.  The polyorganosiloxane has a range of 3 to 600 repeating units ([0039]) and the amount of the polyorganosiloxane ranges from 0.001 to 0.1 mole of the organic active metal ([0084]).  Given this teaching, the ratio when converted to the number of repeating units per mole of the polymerization initiator would overlap the recited ratio.  
	Nakamura teaches that, prior to the addition of the polymerization stopper, that a polymer terminal modifier or a coupling agent can be added ([0100]), however, fails to teach a compound of formula (2).
	Okabe teaches a rubber composition (Abstract) which incorporates an end terminal modifier with the following structure which reads on the recited formula (2):

    PNG
    media_image2.png
    114
    155
    media_image2.png
    Greyscale
 ([0074])
	Okabe teaches that the recited formula (2) can be (aminoethylaminomethyl) phenethyltrimethoxysilane which has the following formula which has both a primary and secondary amino group with an active hydrogen

    PNG
    media_image3.png
    517
    648
    media_image3.png
    Greyscale



	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the terminal modifier of Okabe as the third component of the polymerization of Nakamura.  One would have been motivated to do so in order to receive the expected benefit of improving the fuel economy and wet grip performance (Okabe, [0074]). 
	Regarding claim 4-5, Nakamura teaches that the initiator is an organic alkali metal amide compound ([0074]) which has the recited structure when an alkali metal is reacted with a secondary amine ([0074]).
	Regarding claim 7, Nakamura teaches a conjugated diene rubber obtained by the method of production of claim 1 (Abstract).
	Regarding claim 8, Nakamura teaches a rubber composition comprising a 10 to 150 parts by weight of silica with respect to 100 parts by weight of a rubber ingredient containing the conjugated diene rubber according to claim 7 ([0108]).
	Regarding claim 9, Nakamura teaches that the composition further contains a crosslinking agent ([0116]).
	Regarding claims 10-11, Nakamura teaches a cross-linked rubber made by crosslinking the ([0127]) composition of claim 9, such as a tire ([0002]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2006/0155076) in view of Okabe et al (US 2014/0187707) and Sasajima et al (US 2013/0012651)

	Regarding claim 6, Nakamura teaches that the conjugated diene rubber is a block copolymer of 1,3 butadiene and isoprene ([0029]).  This block copolymer is made via anionic polymerization (Examples) and therefore is in an inert solvent using a polymerization initiator to form polymer blocks.   
	However, it fails to teach that the polyisoprene is synthesized first followed by the 1,3-butadiene.
	Sasajima teaches an anionic polymerization method in which the polyisoprene is synthesized first followed by the 1,3 butadiene (Examples).  Both of these blocks can be homopolymers and therefore would be 100% isoprene and 100% butadiene.  The polymer’s living end is then coupled to a polyorganosiloxane of formula (I).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the synthetic pathway as taught by Sasajima to make the polymer of Nakamura.  One would have been motivated to do so in order to receive the expected benefit of making a polymer which is excellent in strength, low-heat buildup property, wet grip property etc. (Sasajima, [0021]).
Response to Arguments
Applicant's arguments filed March 1, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Okabe does not disclose that A2 is a group containing at least one of a primary amino group having an active hydrogen and a secondary amino group having an active hydrogen.  
Examiner’s response: Upon further consideration, Okabe teaches that the recited formula (2) can be (aminoethylaminomethyl) phenethyltrimethoxysilane which has both a primary and secondary amino group with an active hydrogen.

Applicant’s argument:  Okabe teaches the specified amino group within a myriad of other species.
Examiner’s response:  Without unexpected results, the teachings of Okabe are appropriate and obvious even when presented with a wide choice of different species.
Applicant’s argument:  The claimed conjugated diene rubber produces unexpected results.  Examples 1-6 which have both primary and secondary amino groups show unexpected hot flow, low exothermic and wet grip properties.
Examiner’s response:  The examiner has considered the data presented in table one.  It is noted that Examples 1, 2, 4 and 6 are modified with 3-aminopropyltrimethoxysilane which has the following structure and has only one primary amino group. No secondary amino group is present and therefore, these examples do not read on the claimed invention:

    PNG
    media_image4.png
    454
    1257
    media_image4.png
    Greyscale

Examples 3 and 5 are modified with 3-2-aminoethylamino propyltrimethoxysilane with the following structure (which does read on the claimed invention):

    PNG
    media_image5.png
    243
    616
    media_image5.png
    Greyscale

Example 7 is modified with N,N bis triethylsilyl aminopropyltrimethoxy silane which has a structure similar to the following structure which has a tertiary amino group (and does not read on the claims):

    PNG
    media_image6.png
    405
    746
    media_image6.png
    Greyscale

Example 8 incorporates [3-(Diethylamino)propyl] trimethoxysilane which has the following structure (it is also has a tertiary amino group and therefore, does not read on the claims):

    PNG
    media_image7.png
    240
    624
    media_image7.png
    Greyscale

	Given that only 2 of the 8 examples read on the claimed invention and all the inventive examples exhibit the desired low flowability, low heat buildup and wet grip properties, applicant’s argument of unexpected results of the claimed invention is not persuasive.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764